[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION
After a Hearing in Damages in this matter, in which the plaintiff appeared and offered evidence, and the pro se CT Page 3539 defendant did not attend, the Court finds the defendant is operating a motor vehicle junk yard on property known as 128 Conantville Road, Mansfield Center, Connecticut, in violation of Conn. Gen. Stat. Section 14-67G.
Pursuant to Conn. Gen. Stat. Section 14-67v, the defendant is hereby enjoined from further operation or maintenance of a motor vehicle junk yard on said premises, and is ordered to abate the same as a public nuisance by removing any unregistered motor vehicles from the property by April 24, 1992.
If said motor vehicles are not removed by said date, the plaintiff is authorized to enter the premises for the purpose of removing any unregistered motor vehicles, at the expense of the defendant.
BY THE COURT, HON. LAWRENCE KLACZAK SUPERIOR COURT JUDGE